Citation Nr: 0017503	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-47 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Survivors' and Dependent's Educational 
Assistance (DEA) in accordance with 38 U.S.C.A. Chapter 35.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1956 to 
July 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision from the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board remanded the above-mentioned issues in July 1997 
for further development and they have since been returned for 
further appellate review.  

The Board notes that the veteran had been represented by the 
Oregon Department of Veterans Affairs (ODVA) prior to his 
death.  The record indicates that the appellant was 
represented by the ODVA when she filed her claim to establish 
service connection for the cause of the veteran's death.  The 
record shows no indication that such representation continued 
following the July 1997 Board remand.  

Under 38 C.F.R. § 20.611 (1998) a representative of a veteran 
would be recognized as the representative of the veteran's 
survivors for a period of one year.  

38 C.F.R. § 20.611 was removed in June 1998 to coincide with 
the United States Court of Appeals for Veterans Claims 
(Court) holding in Smith (Irma) v. Brown, 10 Vet. App. 330 
(1997).  

There is no indication from the record that the appellant has 
appointed representation.  There is no VA Form 22a completed 
by the appellant on file, nor is there any other indication 
that she desires representation.  

The Board also finds that the issue of entitlement to 
dependency and indemnity compensation (DIC) pursuant to 
38 U.S.C.A. § 1318 is not before it at this time.  The 
appellant did indicate disagreement with the September 1995 
rating decision denying, in pertinent part, DIC pursuant to 
section 1318.  



While the RO did not issue a Statement of the Case (SOC), it 
did subsequently issue a Supplemental Statement of the Case 
(SSOC) in which it cited to the regulations pertinent to her 
section 1318 DIC claim.  

In this regard, the Board notes that the RO cited to 
38 C.F.R. § 3.22 as it was prior to its amendment in January 
2000.  It did not cite to the regulations in their amended 
form which became effective January 21, 2000.  See 65 Fed. 
Reg. 3388.  

The Board concludes that the appellant is not prejudiced by 
this because the amended regulation is less favorable to her 
claim in that it does not allow for "hypothetical" 
entitlement and is therefore more preclusive than the 
previous regulations.  See 38 C.F.R. § 3.22 (1999) (effective 
prior to January 21, 2000); 38 C.F.R. § 3.22; 65 Fed. Reg. 
3388 (January 21, 2000) (effective January 21, 2000); see 
also Marso v. West, 13 Vet. App. 260 (1999).  

Regardless, there is no indication that the appellant 
perfected her appeal with regard to this issue.  38 C.F.R. 
§ 20.202 (1999).  More significantly, there is no indication 
that the appellant has ever actually raised a section 1318 
DIC claim.  See Cole v. West, 13 Vet App 268 (1999).  


FINDINGS OF FACT

1.  The probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.  


2.  The probative evidence of record does not show that the 
veteran was in receipt of or entitled to receive compensation 
at the time of death for service connected disability that 
was rated totally disabling on either a schedular or 
unemployability basis for a period of 10 years immediately 
preceding death, or that was so rated for a period of not 
less than 5 years from the date of his discharge or other 
release from active duty.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112(c)(1), 1310, 5107 (West 
1991 & Supp. 1999);  38 C.F.R. §§ 3.303, 3.309, 3.310, 3.312 
(1999).  

2.  The claim of entitlement to Dependent's Educational 
Assistance in accordance with 38 U.S.C.A. § Chapter 35 lacks 
legal merit.  38 U.S.C.A. § 3501 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.807, 20.3020, 21.3021 (1999); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's death certificate reveals that he passed away 
in August 1995.  The immediate cause of death was listed as 
congestive heart failure due to coronary artery disease.  
Other significant contributing conditions were emphysema and 
alcohol abuse.  It was also found that tobacco abuse 
contributed to the death.  The certificate was signed by Dr. 
D.M.L.  The veteran was not service-connected for any 
disability during his lifetime.  

The United States Navy enlistment examination noted a history 
of childhood asthma.  The veteran denied shortness of breath, 
chest pain, heart palpitation or pounding, high or low blood 
pressure, and an excessive drinking habit.  Examination of 
the lungs, chest, and heart was described as normal.  A chest 
x-ray was described as normal.  

Subsequent service medical records show some treatment of 
upper respiratory symptoms but do not document a diagnosis of 
emphysema.  Nor do they document a diagnosis of coronary 
heart disease or other heart disease.  A chest x-ray from May 
1957 revealed clear lung fields.  The heart shadow was normal 
in size and the contour was unremarkable.  

Musical rhonchi were noted on separation examination in July 
1958.  However, a chest x-ray was described as normal.  
Examination of the heart was described as normal.  The 
pertinent diagnosis was musical rhonchi.  

In September 1979 the veteran was admitted to Ketchikan 
General Hospital for atrial fibrillation with right heart 
failure.  A "70 plus pack year" history of cigarette abuse 
was noted.  A history of childhood asthma was noted as well 
as occasional bronchitis.  He stated that his asthma was 
better than it was when he was a child.  The discharge 
diagnoses were atrial fibrillation, right heart failure 
(resolved with phlebotomy and control of ventricular rate) 
and chronic obstructive pulmonary disease (COPD).  It was 
indicated that the veteran was advised to stop smoking.  

In September 1986 the veteran was seen at the VA Medical 
Center (VAMC) in Roseburg for a hernia and complaints of 
problems with his heart fluttering.  A history of a heart 
attack eight to ten years prior was noted.  It was also noted 
that the veteran smoked one to two packs of cigarettes per 
day.  

A chest x-ray revealed COPD changes.  The diagnoses were old 
myocardial infarction, mild COPD (asthmatic type), and a 
right inguinal hernia.  

The veteran was admitted to the Roseburg VAMC from September 
23, 1986 to September 26, 1986 for the repair of a right 
groin hernia.  During admission, he was found to have severe 
COPD, low grade bronchial asthma (by history), and 
bronchospasm.  He was advised to cut down his heavy smoking 
of cigarettes.  

In July 1989 the veteran was admitted to the Portland VAMC 
for complaints of flu-like symptoms for the past two to three 
weeks.  Chest examination revealed decreased breath sounds.  
Heart exam revealed tachycardia.  The pertinent diagnoses 
were hypoxemia with respiratory distress, COPD, 
erythrocytosis, chronic asthma, possible pulmonary 
hypertension, and a history of a myocardial infarction.  The 
veteran was instructed about the dangers of smoking and the 
importance of smoking cessation for his particular health 
problem.  

Follow-up chest x-rays taken in June 1990 revealed moderate 
COPD with clearing of the previously seen congestive failure.  

In October 1990 the veteran was admitted to Lebanon Community 
Hospital with supraventricular tachycardia.  A history of 
chronic emphysema was noted.  It was also noted that he 
smoked a pack a day of cigarettes and that he previously had 
been a three pack a day cigarette smoker.  The discharge 
diagnoses were ventricular tachycardia, a history of 
infarction, oxygen dependent emphysema, and continued 
smoking.  

In September 1991 the veteran was admitted to the Lebanon 
Community Hospital with increased dyspnea, cough, and sputum.  
It was noted that he was a chronic alcoholic with long 
standing severe COPD.  He reported smoking about a half pack 
of cigarettes per day.  The assessment was a COPD 
exacerbation.  


The discharge diagnoses were acute bronchitis, COPD, chronic 
microcytic anemia, a history of myocardial infarction, a 
history of tobacco abuse, a history of alcohol abuse, 
hypertension, a history of atrial fibrillation, and an 
occasional bout of wandering atrial pacemaker rhythm on 
telemetry.  

Subsequent progress notes from the Portland VAMC show that 
the veteran was receiving oxygen treatment for his COPD.  In 
September 1991 the assessment was stable, severe COPD and 
questionable anemia.  No congestive heart failure was found.  
On follow-up in January 1992 it was noted that the veteran 
was continuing to smoke and drink.  The assessment was 
alcohol and tobacco abuse and tubular adenoma of the colon.  
He was subsequently found to have stable, severe COPD with no 
cardiac failure.  

In February 1992 the veteran submitted an application for, in 
pertinent part, service connection of exposure to asbestos, 
toxic chemicals, lead paint, and dust.  

In July 1992 the RO denied service connection for, in 
pertinent part, residual exposure to asbestos leaded paint, 
toxic chemicals, and dust, and asthma.  The veteran did not 
perfect his appeal as to this issue.  

Progress notes from the Portland VAMC show that the veteran 
was continuing to receive treatment for his respiratory 
problems.  They document the use of oxygen therapy through 
March 1993.  The general assessment during this period was 
stable, severe COPD.  A progress note from February 1993 
documented that the veteran had not been smoking for four 
months.  


In August 1993 an echocardiogram (ECG) revealed moderate 
dilation in the left and right atriums, moderate to severe 
dilation in the right ventricle, mild mitral regurgitation, 
severe tricuspid regurgitation, severely decreased left 
ventricular contractility, and moderate pleural effusion.  A 
second ECG was apparently performed which revealed mild 
dilation of the left atrium and left ventricle, moderate 
dilation of the right atrium and right ventricle, severe 
tricuspid regurgitation, and a severe decrease in overall 
left ventricular contractility.  

In January 1995 the veteran was admitted to the Lebanon 
Community Hospital with a two day history of increasing 
cough, wheezing, dyspnea, and epistaxis.  He reported that he 
had been smoking since the age of six but had quit a few 
years prior.  The impression was an exacerbation of chronic 
COPD and epistaxis.  The secondary diagnoses were a history 
of cardiac arrhythmia, oxygen dependent COPD, and prolonged 
protime secondary to Coumadin.  

In June 1995 the veteran was admitted to the Lebanon 
Community Hospital for an exacerbation of his COPD.  Other 
diagnoses included congestive heart failure and peripheral 
vascular disease.  In July 1995 he was admitted for 
respiratory failure secondary to heart failure and COPD.  The 
final pertinent diagnoses were congestive heart failure, a 
history of coronary artery disease, ventricular tachycardia, 
severe COPD, and a history of atrial fibrillation.  

As was stated above, the death certificate indicates that the 
veteran died in August 1995 of congestive heart failure due 
to coronary artery disease with emphysema and alcohol abuse 
listed as other conditions contributing to death.  It was 
noted that tobacco use also contributed to his death.  The 
certificate was signed by D.M.L.  

In an August 1995 letter, D.M.L. opined that the veteran's 
exposure to asbestos fibers and toxic lead fumes during 
service in the military was one of the major causes of his 
emphysema and ultimate death.  

In September 1998 a VA examiner provided an opinion as to the 
cause of the veteran's death.  The examiner noted the 
evidence in the claims folder (including Dr. D.M.L.'s August 
1995 letter) and concluded that it was likely that there was 
asbestos exposure during the veteran's military service; an 
extensive smoking history extending throughout his adult 
life; objective evidence of severe chronic obstructive lung 
disease with no reference to pleural abnormalities, pleural 
calcifications, or interstitial lung disease; and evidence of 
noncompliance with oxygen therapy for his chronic obstructive 
lung disease.  

Based on these findings, the examiner concluded that the 
records strongly supported severe emphysema requiring 
prolonged oxygen therapy with the eventual development of 
erythrocytosis and right heart failure.  He concluded that 
the development of these complications may have been due in 
part to noncompliance with oxygen therapy.  While generally 
noting that asbestos exposure could result in a variety of 
significant lung pathologies, the examiner also concluded 
that there was no established association between asbestos 
exposure and the development of obstructive lung disease and 
emphysema.  

The examiner finally closed by expressing his opinion, "as a 
board-certified pulmonologist," that the veteran's 
emphysema, while severe and likely a contributor to his 
development of significant cardiac disease, was not related 
to asbestos exposure or other exposure during his time in the 
service.  He further found that there was a clear exposure 
history which could account for his emphysema, namely 
cigarette use.  

In October 1998 the RO received Dr. D.M.L.'s clinical 
records.  These records are dated from September 1993 to 
August 1995 and document treatment primarily of his COPD and 
heart condition.  


There is no reference documented in the clinical records to 
asbestos, lead fumes, or other exposure.  The only reference 
made to such exposure was in Dr. D.M.L.'s August 1995 letter 
in which he opined that emphysema was related to such 
exposure.  

In June 1999 the RO requested that Dr. D.M.L. review his 
records and provide a rationale for his conclusion that 
exposure to asbestos and lead fumes was the major cause of 
his emphysema.  

Dr. D.M.L. replied in June 1999 that he had reviewed the 
charts and did not find any blood tests of lead levels or 
tests for asbestos.  He also referred to a January 1995 chest 
x-ray from Lebanon Community Hospital.  He wrote that his 
opinion was based on a medical history related to him by the 
veteran's family after his death.  He acknowledged that he 
did not have any documentation to verify the veteran's 
exposure to asbestos and lead fumes.  

Dr. D.M.L. went on to state that it was still his opinion 
that exposure to asbestos fibers and toxic lead fumes "can 
be a major factor in developing emphysema."  He acknowledged 
that he was unable to estimate the veteran's exposure to 
asbestos fiber and toxic lead fumes.  

In July 1999 the appellant submitted a statement that the 
January 1995 x-ray report referred to by Dr. D.M.L. was never 
submitted to VA for review.  She noted that the physician who 
submitted the VHA opinion did not have such information when 
he reviewed the file in September 1998, and stated her desire 
to have such information considered.  





The appellant subsequently submitted the January 1995 x-ray 
report which revealed COPD with probable pulmonary atrial 
hypertension with no acute abnormalities seen.  It was noted 
that there was scarring in the right lung base and some mild 
interstitial scarring in the left base with no acute 
infiltrate seen.  

In August 1999 J.N.S. wrote that the veteran had been under 
his care for nearly three years.  He reported that the 
veteran would often not be wearing his oxygen during his 
visits as requested by VA.  He also noted times when his 
oxygen tubing was visually dirty, and other times when it 
appeared as if there had been minimal use.  He concluded that 
constant oxygen use would have prolonged the veteran's life 
or at least made it a lot easier for him.  


Criteria

A claim for service connection for the cause of death is 
treated as a new claim, regardless of the status of 
adjudication of service-connected-disability claims brought 
by the veteran before his death; therefore, the claim must be 
well-grounded.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 20.1106 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  


The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

If not shown in service, service connection may be granted 
for cardiovascular-renal disease if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999);  38 C.F.R. §§ 3.307, 3.309 (1999).  


While there is no current specific statutory guidance with 
regard to claims for service connection for asbestos-related 
diseases, VA has issued procedures on asbestos-related 
diseases which provide some guidelines for considering 
compensation claims based on exposure to asbestos in VA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part VI, 7.21.  

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur 10 to 45 years after exposure.  When 
considering VA compensation claims, rating boards have the 
responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.  
Id; see VAOPGCPREC 4-2000.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1999).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (1999); Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially, the Board finds that the appellant's claim for 
service connection for the cause of the veteran's death is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

There is no medical evidence of a nexus between the veteran's 
coronary artery disease and service.  There are no documented 
medical opinions or other competent evidence of record 
linking the veteran's coronary artery disease to military 
service. Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

In addition, there is no evidence that any chronic disease 
was shown in service or during an applicable presumption 
period.  Nor is there medical evidence of a relationship 
between the veteran's coronary artery disease and any alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).  

However, emphysema is listed in the certificate of death and 
Dr. D.M.L. opined that the veteran's exposure to asbestos and 
toxic lead fumes in service was one of the major causes of 
his emphysema and ultimate death.  Therefore, the claim is 
well-grounded.  38 U.S.C.A. § 5107(a).  

The Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

In particular, the RO requested and obtained the records 
specified in the July 1997 Board remand, namely, VA records 
from the Roseburg and Portland VAMCs.  It also requested 
private medical records from all medical sources specified by 
the appellant.  In addition, a VHA opinion was obtained which 
was responsive to all the Board's July 1997 remand questions.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, the RO has undertaken development towards 
determining the relationship between any asbestos exposure 
and the claimed diseases in this case.  In particular, the RO 
ordered the VHA opinion asking for comment on the 
relationship, if any, between asbestos exposure and the cause 
of death.  The RO also specifically asked Dr. D.M.L. to 
provide a rationale as to his conclusion that exposure to 
asbestos and lead fumes was the major cause of the veteran's 
emphysema and ultimate death.  See VAOPGCPREC 4-2000.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist her as mandated by 38 U.S.C.A. 
§ 5107(a).

The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996).  However, the presumption of 
credibility does not extend to the point beyond which it is 
determined that a claim is well grounded.  King v. Brown, 
5 Vet. App. 19, 21 (1993); Chipego v. Brown, 4 Vet. App. 102, 
104-105 (1993). 

In a claim that has been found to be well-grounded, the Board 
is required to consider and discuss all evidence on both 
sides of the issue, and to reconcile any conflicts among such 
evidence, or, alternatively, provide an explanation of the 
reasons for rejecting evidence favorable to the appellant or 
determining that such evidence is of little relative weight 
or probative value.  Quiamco v. Brown, 6 Vet. App. 304, 308 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After a careful review of the record, the Board concludes 
that a preponderance of the medical evidence demonstrates 
that disability accounting for the cause of the veteran's 
death was not incurred in or was a result of service, even if 
in-service exposure to asbestos or other toxic substances is 
presumed.  

The evidence against the appellant's claim outweighs the 
evidence in favor of her claim.  The evidence in favor of her 
claim consists primarily of the opinion provided by Dr. 
D.M.L.  Dr. D.M.L.'s opinion that the veteran's in-service 
asbestos and lead fumes exposure was a major cause of his 
emphysema and his ultimate death is not supported by the 
clinical evidence of record, including his own medical 
records.  

There are no clinical records other than Dr. D.M.L.'s own 
opinion documenting a link between the veteran's emphysema 
and exposure to asbestos, lead fumes, or other toxic 
substances in service.  VA and private medical records do not 
document any reference to asbestos, lead fumes, or other 
toxic fume exposure as being the cause or a cause of his COPD 
or emphysema.  They primarily refer to his history of tobacco 
and alcohol abuse.  

Dr. D.M.L. himself acknowledged that he did not perform any 
blood tests of lead levels or for asbestos, and there is no 
reference to asbestos or lead exposure in his records that 
would substantiate his conclusions.  

In addition, while he still generally held that exposure to 
asbestos fibers and toxic lead fumes can be a major factor in 
developing emphysema, Dr. D.M.L. acknowledged that his 
opinion that such exposure was the major cause of the 
veteran's emphysema was based on a medical history related to 
him by the veteran's relatives.  

Thus, Dr. D.M.L.'s opinion is entitled to less weight because 
there is no clinical support for his conclusion, and because 
his opinion was based on a history provided by the veteran's 
relatives.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993); see 
also Owens v. Brown, 7 Vet. App. 429 (1995).  

The Board attaches greater probative weight to the 
conclusions of the September 1998 examiner.  The September 
1998 VA examiner concluded that it was likely that the 
veteran was exposed to asbestos in service; however he also 
concluded that the veteran's emphysema, while likely 
contributing to his cardiac disease, was not related to 
asbestos exposure or other exposures during his time in the 
service.  This opinion was based in part on his finding that 
a link between emphysema and asbestos exposure had not been 
established as it had been for other respiratory diseases.  
He also concluded that there was a clear exposure history 
that could account for the veteran's emphysema: his history 
of cigarette use.  

The September 1998 VA examiner's opinions are entitled to 
greater probative weight because they are supported by the 
medical evidence of record which specifically documents the 
veteran's long history of smoking (since the age of six) and 
does not document any post-service clinical references 
(outside of Dr. D.M.L.'s own August 1995 unsubstantiated 
opinion) to asbestos, toxic lead, or other exposures as being 
the cause of the veteran's emphysema.  

In addition, the Board notes that the September 1998 VA 
examiner's opinion is supported by the finding in the death 
certificate in which it was found that tobacco contributed to 
the veteran's death.  

In sum, the September 1998 VA examiner's opinion is entitled 
to greater weight because it is consistent with and supported 
by the medical evidence of record whereas Dr. D.M.L.'s August 
1995 opinion is not supported by the medical evidence of 
record and was, as he acknowledged, based on a history 
provided by the veteran's relatives.  See Owens v. Brown, 
supra (holding that it is not error for the Board to favor 
opinion of one competent medical expert over that of another 
when the Board gives adequate statement of reasons and 
bases).  

The appellant submitted a statement in July 1999 in which she 
appeared to attempt to contradict the findings of the 
September 1998 VHA opinion.  She based her contention on the 
fact that the examiner who had provided the opinion had not 
reviewed a January 1995 x-ray report from Lebanon Community 
Hospital.  The appellant noted that this record was not 
present in the claims folder when the examiner reviewed it.  

The January 1995 x-ray report noted scarring in the right 
lung base and some mild interstitial scarring in the left 
base.  The appellant specifically referred to this portion of 
the x-ray report.  The September 1998 VHA examiner noted that 
there was no reference in the record to pleural 
abnormalities, pleural calcifications, or interstitial lung 
disease.  

The Board is of the opinion that the absence of the January 
1995 x-ray report from the record at the time of the 
September 1998 VHA opinion does not diminish the opinion's 
probative value.  




Although the finding of interstitial lung scarring does not 
appear to have been documented before, the final impression 
from the January 1995 x-ray report was COPD.  The diagnosis 
of COPD had been already documented and was of record at the 
time the VA examiner wrote his opinion.  In addition, other 
evidence submitted after the September 1998 VHA opinion only 
add additional support to his opinion by providing additional 
documentation of the veteran's history of tobacco use, and by 
the lack of any documented reference to asbestos exposure, 
lead exposure, or other exposure as being the cause of his 
respiratory problems.  Therefore, the Board concludes that 
such evidence does not lessen the probative value of the 
September 1998 VA examiner's opinion.  

The Board further notes that the probative value of the 
appellant's own assertions are also outweighed by the medical 
evidence against her claim because she is not medically 
competent to provide an opinion that would outweigh the 
clinical medical evidence against her claim.  While a lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion, which relates a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

For these reasons, the Board finds that the evidence is not 
so evenly balanced as to require application of the benefit 
of the doubt in favor of the appellant.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  For these reasons and 
bases, the Board finds that a preponderance of the evidence 
of record establishes that the cause of the veteran's death 
is not related to military service, either directly or 
proximately.  




Entitlement to DEA under 38 U.S.C.A., Chapter 35

Criteria

Basic eligibility for educational assistance under 
38 U.S.C.A. Chapter 35, exists where the veteran:

(1) Was discharged from service under conditions other than 
dishonorable, or died in service; and

(2) Has a permanent total service-connected disability; or

(3) A permanent total service-connected disability was in 
existence at the date of the veteran's death; or

(4) Died as a result of a service-connected disability; or 
(if a serviceperson)

(5) Is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.

(b) Service. Service-connected disability or death must have 
been the result of active military, naval, or air service on 
or after April 21, 1898.  (Pub. L. 89-358) Effective 
September 30, 1966, educational assistance for a child (but 
not for a spouse or surviving spouse) may be authorized based 
on service in the Philippine Commonwealth Army or as a 
Philippine Scout as defined in § 3.8(b), (c), or (d) of this 
part.  (See §§ 3.6(a) and 3.807 of this chapter) 38 U.S.C.A. 
§ 3501;  38 C.F.R. §§ 20.3020, 20.3021,



Analysis

The appellant has based her claim of eligibility for Chapter 
35 benefits on a contention that the veteran's death was due 
to emphysema and that his emphysema was secondary to asbestos 
exposure as well as exposure to other toxic substances in 
service.  However, the Board has found that the veteran's 
death was not due to a service-connected disease or 
disability, and has denied her claim for service connection 
for the cause of the veteran's death.  

The appellant has not contended, nor does the evidence show, 
that the veteran had a permanent total service connected 
disease or disability at the time of his death.  In fact, the 
veteran was never service connected for any disability during 
his lifetime.  Thus, the appellant does not meet the 
eligibility requirement for Chapter 35 benefits, as outlined 
in 38 C.F.R. § 3.807.  

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the claim for Chapter 35 benefits is denied as 
lacking legal merit.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


Entitlement to Dependent's Educational Assistance in 
accordance with 38 U.S.C.A. § Chapter 35 is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

